DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite “a longitudinal axis” which is defined as a longitudinal axis of the lower or upper outer surface. The issue with this recitation is that claim 1 has been amended to add in a longitudinal axis for the flat outer surface, which is defined by the lower or upper outer surface. In other words, it appears that claim 1 has already been amended to include this longitudinal axis. Therefore, is applicant referring to the same axis or completely different axis? Based on the amendment to claim 1 the scope of claims 4 and 5 are now unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Komatsu et al. (USpgpub 20180086412).
Regarding claim 1, Komatsu et al. discloses a bicycle operating apparatus for wirelessly controlling at least one component of a bicycle, comprising: a carrier element (34) on which a fastening device (12) configured to fix the bicycle operating apparatus to a handlebar of the bicycle is attachable, the handlebar having a handlebar axis (seen in fig.1), a housing (28), attached to the carrier element, the housing having an energy storage compartment for receiving an energy storage element, the housing having an electronic circuit arrangement in the housing (the housing contains both an energy storage for its power supply and an electric circuit as evidenced by fig.14, and fig.15 which show what is housed in 14), wherein at least one switch (also seen in figures 14 and 15) connected to the electronic circuit arrangement is provided on the housing, and wherein the housing has at least one flat outer surface (fig.8 shows various outer flat surfaces), which forms a lower or upper outer surface (any of the surfaces seen in fig.8 can be read on this) when the bicycle operating apparatus is in a state fitted properly on the handlebar, the at least one flat outer surface has a longitudinal axis extending in a skew manner and obliquely with respect to the handlebar axis when the bicycle operating apparatus is in a state fitted on the handlebar (as per applicant’s definition of a “skew manner” provided in paragraph 30, the prior art reads on this as the handlebar axis would be skewed and oblique to an arbitrarily defined longitudinal axis of the newly interpreted flat outer surface labeled below); and an operating component (operating element 42 can read on this) mounted on the carrier element pivotable about an operating axis (J2) and preloaded into a neutral position (evident from fig.8, mounted on the carrier element by virtue of the housing), the operating component deflectable out of the neutral position in a first direction of rotation about the operating axis in order to actuate the switch, wherein the operating axis extends obliquely with respect to the flat outer surface (seen in fig.8).  

    PNG
    media_image1.png
    405
    557
    media_image1.png
    Greyscale

Regarding claim 7, Komatsu discloses the bicycle operating apparatus of claim 1, wherein the housing has an electronics portion and a switch portion (evident from fig.14, the housing would have portions for each of these components), wherein the energy storage element and the electronic circuit arrangement are accommodated in the electronics portion (one could simply define the portion to include these components), and the at least one switch is provided on or in the switch portion (one could define the switch portion to include the switch component), the electronics portion has two outer surface portions arranged perpendicularly to one another (any perpendicular combinations of surfaces shown below could read on these surface portions, for example the upper outer surfaces could be utilized).  

    PNG
    media_image2.png
    279
    446
    media_image2.png
    Greyscale

Regarding claim 8, Komatsu discloses the bicycle operating apparatus of claim 7, wherein the switch portion has two outer surface portions arranged perpendicularly to one another (note that by virtue of the term “portion” the same surface could be broken up into many arbitrarly sized portions, thus the same surface per se could have read on surface portions for both the switch and electronics portion. In addition, one could choose different surface areas such as the lower surface ones should they house at least in part the switch portions. It is further important to note that the switch and electronics are housed in the same housing in general so any of the surfaces could be read as part of their housing portions absent any further detail of either the switch/electronic portions or the surface portions being claimed).  
Regarding claim 14, Komatsu discloses the bicycle operating apparatus of claim 1, wherein a linear guide (portion of 34 that has guide with holes 34a) is provided on the carrier element and the fastening device is attachable to the linear guide to be adjustable in different fastening positions that lie on a guiding line, which extends parallel to the operating axis and/or a clamp axis (the guide extends parallel to the clamp axis as seen in fig.2).  
(since AG is 60 degrees, the intersection of J2 and the axis labeled below is 30 degrees due to basic trigonometry). 

    PNG
    media_image3.png
    238
    382
    media_image3.png
    Greyscale
 
Regarding claims 18-20, Komatsu discloses the bicycle operating apparatus of claim 1, wherein an orthogonal projection of the operating axis onto a lateral flat outer surface of the housing that extends perpendicularly to the lower or upper outer surface intersects a longitudinal center axis of the lateral outer surface that extends perpendicularly to a lower flat outer surface at an angle β of 30° (since AG is 60 degrees, the intersection of J2 and the axis labeled below is 30 degrees due to basic trigonometry).

    PNG
    media_image4.png
    301
    484
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 2-5, 6, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are considered moot in light of the new grounds of rejection.
Applicant has amended claim 1 to recite more details about the flat outer surface and a longitudinal axis thereof. However, the claim given its BRI is still open to numerous interpretations of the prior art. As such, a new interpretation of what the flat outer surface and a longitudinal axis thereof is seen above for claim 1. As such the prior art still reads on claim 1 as currently amended. This change in interpretation has, however, affected the rejection of claims 2-4 which have now been indicated as allowable subject matter pending corrections to claims 4 and 5 for 112 2nd issues.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS C DIAZ/Primary Examiner, Art Unit 3656